 Case 1:21-cv-02362-KAM-PK Document 1 Filed 04/28/21 Page 1 of 9 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Sergiy Nikolayev, individually and on behalf of all others
 similarly situated;                                                     Civil Action No: 1:21-cv-2362
                                            Plaintiff,
                                                                          CLASS ACTION COMPLAINT

                                                                           DEMAND FOR JURY TRIAL




         -v.-
 Credit Corp Solutions Inc.
 dba Tasman Credit,
                                        Defendant.

       Plaintiff Sergiy Nikolayev (hereinafter, “Plaintiff”), individually an on behalf of all others

similarly situated, by and through her attorneys, Horowitz Law, PLLC, complains, states and

alleges against Defendant Credit Corp Solutions Inc. dba Tasman Credit (hereinafter “Defendant”

or “CCS”), individually and on behalf of a class of all others similarly situated, pursuant to Rule

23 of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s

counsel, except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's

personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.       This action seeks to recover for violations of the Fair Debt Collections Practices

   Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).

                                   JURISDICTION AND VENUE

       2.       The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et.

   seq. and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in

   this action pursuant to 28 U.S.C. § 1367(a).


                                                                                                    1
Case 1:21-cv-02362-KAM-PK Document 1 Filed 04/28/21 Page 2 of 9 PageID #: 2




     3.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

  is where a substantial part of the events or omissions giving rise to this claim occurred.

                                            PARTIES

     4.      Plaintiff is a resident of the State of New York, County of Kings.

     5.      Plaintiff is a natural person allegedly obligated to pay a debt.

     6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692(a)(3).

     7.      Defendant Credit Corp Solutions Inc. dba Tasman Credit is a “debt collector” as

  the phrase is defined in 15 U.S.C. § 1692(a)(6) and used in the FDCPA with an address for

  service c/o their registered agent Corporation Service Company 80 State Street, Albany, NY

  12207-2543.

     8.      Upon information and belief, Defendant CCS is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

                                           THE FDCPA

     9.      Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

  response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

  practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

  that “abusive debt collection practices contribute to the number of personal bankruptcies, to

  material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

  concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the

  effective collection of debts’ does not require ‘misrepresentation or other abusive debt

  collection practices.’” 15 U.S.C. §§ 1692(b) & (c).




                                                                                                2
Case 1:21-cv-02362-KAM-PK Document 1 Filed 04/28/21 Page 3 of 9 PageID #: 3




     10.     Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to “insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

  determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

     11.     The purpose of the FDCPA is to protect consumers from deceptive or harassing

  actions taken by debt collectors, with the aim of limiting the suffering and anguish often

  inflicted by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir.

  2002); Russell v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).

     12.     To further these ends, “the FDCPA enlists the efforts of sophisticated consumers…

  as ‘private attorneys general’ to aid their less sophisticated counterparts, who are unlikely

  themselves to bring suit under the Act, but who are assumed by the Act to benefit from the

  deterrent effect of civil actions brought by others.” Jacobson v. Healthcar Fin. Servs., 516 F.3d

  85, 91 (2d Cir. 2008).

     13.     As such, the circumstances of the particular debtor in question have no bearing as

  to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,

  Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that

  he or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise,

  the plaintiff consumer’s actions or inaction in response to a communication from a debt

  collector are irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y.

  2013).




                                                                                                 3
Case 1:21-cv-02362-KAM-PK Document 1 Filed 04/28/21 Page 4 of 9 PageID #: 4




      14.     Instead, “the test is how the least sophisticated consumer—one not having the

  astuteness of a ‘Philadelphia lawyer’ or even the sophistication of the average, every day,

  common consumer---understands the notice he or she receives.” Russell, 74 F.36 at 34.

      15.     If a debt collector’s communication is “reasonably susceptible to an inaccurate

  reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer

  Credit, Inc. 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA

  if it is “open to more than one reasonable interpretation, at least one of which is inaccurate,”

  of if the communication “would make the least sophisticated consumer uncertain as to her

  rights.” Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.

      16.     The FDCPA is a strict liability statute, and a debt collector’s intent may only be

  considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,

  591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant’s culpability my only

  be considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60,

  63 (2d Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt

  collector. Id.

                                      CLASS ALLEGATIONS
      17.     Plaintiff brings this action individually and as a class action on behalf of all persons

  similarly situated in the State of New York.

      18.     Plaintiff seeks to certify a class of:

                      All consumer to who Defendant CCS sent a collection letter substantially
                      and materially similar to the Letter sent to Plaintiff, which letter was sent
                      on or after a date one year prior to the filing of this action to the present.


      19.     This action seeks a finding that Defendant CCS’s conduct violates the FDCPA, and

  asks that the Court award damages as authorized by 15 U.S.C. §1692k.

                                                                                                       4
Case 1:21-cv-02362-KAM-PK Document 1 Filed 04/28/21 Page 5 of 9 PageID #: 5




     20.     The Class consist of more than thirty-five persons.

     21.     Plaintiff’s claims are typical of the claims of the Class. Common questions of law

  or fact raised by this action affect all members of the Class and predominate over any individual

  issues. Common relief is therefore sought on behalf of all members of the Class. A class action

  is superior to other available methods for the fair and efficient adjudication of this controversy.

     22.     The prosecution of separate actions by individual members of the Class would

  create a risk of inconsistent or varying adjudications with respect to the individual members of

  the Class, and a risk that any adjudications with respect to individual members of the Class

  would, as a practical matter, either be dispositive of the interests of other members of the Class

  not party to the adjudication, or substantially impair or impede their ability to protect their

  interests. Defendant has acted in a demeanor applicable to the Class as a whole such that

  declaratory relief is warranted.

     23.     Plaintiff will fairly and adequately protect and represent the interests of the Class.

  The management of the class is not extraordinarily difficult, and the factual and legal issues

  raised by this action will not require extended contact with the members of the Class, because

  Defendant’s conduct was perpetrated on all members of the Class and will be established by

  common proof. Moreover, Plaintiff has retained counsel experienced in actions brough under

  consumer protection laws.

                                     FACTUAL ALLEGATIONS

     24.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.




                                                                                                   5
Case 1:21-cv-02362-KAM-PK Document 1 Filed 04/28/21 Page 6 of 9 PageID #: 6




     25.       Some time prior to April 29, 2020, an obligation was allegedly incurred to

  Synchrony Bank/Care Credit (“Synchrony Bank”) by the Plaintiff.

     26.       The Synchrony Bank obligation arose out of a transaction in which money,

  property, insurance or services which were the subject of the transactions were primarily for

  personal, family or household purposes.

     27.       The alleged Synchrony Bank obligation is a “debt” as defined by 15 U.S.C.

  §1692a(5).

     28.       Synchrony Bank is a original “creditor” as defined by 15 U.S.C. § 1692a(4).

     29.       Sometime thereafter, Defendant CCS purportedly purchased the alleged Synchrony

  Bank debt and is attempting to collect the alleged debt.

     30.       Defendant CCS collects and attempts to collect debts incurred or alleged to have

  been incurred for personal, family or household purposes on behalf of creditors using the

  United States Postal Services, telephone and internet.

     31.       Upon information and belief, CCS did not purchase the alleged debt from

  Synchrony Bank.

     32.       Accordingly, by attempting to collect the alleged debt, CCS misrepresented its

  ability to collect the debt in violation of the FDCPA

     33.       In the alternative, and upon information and belief, if CCS purchased Plaintiff’s

  alleged debt from Synchrony Bank, the sale of this alleged debt is subject to the relevant

  provisions that Synchrony Bank imposes on its debt purchasers.

     34.       Synchrony Bank contracts of sale (a/k/a Forward Flow Agreements) for defaulted

  debt provide specific limitation on the ability of its debt purchasers to make any collection




                                                                                              6
Case 1:21-cv-02362-KAM-PK Document 1 Filed 04/28/21 Page 7 of 9 PageID #: 7




  attempts while alleged debtors are in disaster areas as determined by FEMA or any other

  appropriate government entity.

      35.     Accordingly, and upon information and belief that CCS did purchase Plaintiff’s

  alleged debt from Synchrony Bank, the Forward Flow Agreements evidencing proof of sale,

  prohibit CCS from seeking to collect against Plaintiff’s alleged debt, while Plaintiff resides in

  a disaster area.

      36.     On March 7, 2020, Governor Cuomo declared a State of Emergency across the

  entire State of New York due to the Coid-19 pandemic.

      37.     On March 13, 2020, President Donald Trump declared a nationwide emergency,

  including for the State of New York, as recognized by the Federal Register.

      38.     Despite the fact that Plaintiff clearly resided in a disaster area in April 2020, CCS

  pursued collection activities by sending collection letters to Plaintiff.

      39.     Given the express conditions of sale, CCS misrepresented its ability to collect

  Plaintiff’s debt by sending collection letters in April 2020. Accordingly, CCS has violated the

  FDCPA.

      40.     Plaintiff incurred an injury because the Defendant deceptively pursued collection

  activities at a time when it had no ability to collect the alleged debt.

      41.     As a result of Defendant’s deceptive, misleading and unfair debt collection

  practices, Plaintiff has been damaged

                                COUNT I
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §1692e et seq.

      42. Plaintiff repeats the above allegations as if set forth here.

      43. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692e.
                                                                                                 7
Case 1:21-cv-02362-KAM-PK Document 1 Filed 04/28/21 Page 8 of 9 PageID #: 8




      44. Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

      45. Defendant violated said section, as described above, by making a false or misleading

  representation in violation of Section 1692e, e(2), e(5), and e(10).

      46. By reason thereof, defendant is liable to Plaintiff for judgment that Defendant’s

  conduct violated Section 1692e, et seq. of the FDCPA and Plaintiff is entitled to actual

  damages, statutory damages, costs and attorneys’ fees.

                                          COUNT II
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                   15 U.S.C. §1692f et seq.
      47. Plaintiff repeats the above allegations as if set forth here.

      48. Alternatively, Defendant’s debt collection efforts attempted and/or directed towards

  the Plaintiff violated various provisions of the FDCPA, including but not limited to, 15 U.S.C.

  § 1692f.

      49. Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.

      50. Defendant violated this section by unfairly misrepresenting Plaintiff’s rights and

  misleading Plaintiff as to the proper course of action.

      51. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

  conduct violated Section 1692f, et seq. of the FDCPA and Plaintiff is entitled to actual

  damages, statutory damages, costs and attorneys’ fees.

                              DEMAND FOR TRIAL BY JURY

      52.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

  requests a trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

                                                                                               8
 Case 1:21-cv-02362-KAM-PK Document 1 Filed 04/28/21 Page 9 of 9 PageID #: 9




WHEREFORE, Plaintiff Sergiy Nikolayev, individually and on behalf of all others similarly

situated, demands judgment from Defendant CCS as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Uri Horowitz, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may

   deem just and proper.


       Dated: Flushing, New York
              April 28, 2021

                                                            /s/ Uri Horowitz
                                                            By: Uri Horowitz, Esq.
                                                            Horowitz Law, PLLC
                                                            14441 70th Road
                                                            Flushing, NY 11367
                                                            Phone: (718) 705-8706
                                                            Fax: (718) 705-8705
                                                            Attorneys For Plaintiff




                                                                                                 9
